

Exhibit 10.43


EMPLOYMENT AGREEMENT
 
AGREEMENT effective as of the 11th day of November 2009, by and among Sunovia
Energy Technologies, Inc., a Nevada corporation with its principal office
located at 6408 Parkland Drive, Suite 104, Sarasota, Fl 34243 (the “Sunovia” or
the “Company”), and Carl Smith with a business address located at 847 MacEwen
Drive, Osprey, Florida 34229 (“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, Sunovia has engaged the Employee for services and desires to continue
to obtain the benefits of Employee’s knowledge, skill and ability and to
continue to employ Employee on the terms and conditions hereinafter set forth;
and
 
WHEREAS, Employee desires to provide his services to the Company and to accept
employment by the Company on the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:
 
1. Employment and Duties.
 
(a) Subject to the terms and conditions hereinafter set forth, the Company
hereby employs Employee as Chief Executive (the “Position”) of Sunovia during
the Term, as hereinafter defined.  Employee shall have the duties and
responsibilities associated with the Position.  Employee shall report to the
Company’s chief executive officer.  Employee shall also perform such other
duties and responsibilities as may be determined by the Company’s board of
directors (the “Board”), as long as such duties and responsibilities are
consistent with the Position.
 
(b) The “Term” shall mean the period commencing on the date of this Agreement
and ending three (3) years from the date of this Agreement, unless terminated
earlier pursuant to Section 5 of this Agreement.  The Term shall automatically
renew for successive one (1) year periods unless either party provides written
notice to the other party thirty (30) days prior to the termination of such Term
of its intent to terminate this Agreement at the end of the Term or terminated
pursuant to Section 5 of this Agreement.
 
2. Employee’s Performance.  Employee hereby accepts the employment contemplated
by this Agreement. During the Term, Employee shall perform his duties
diligently, in good faith and in a manner consistent with the best interests of
the Company, and shall devote substantially all of his business time to the
performance of his duties under this Agreement.
 
3. Compensation and Benefits.  The Company shall pay compensation to Employee
consisting of an annual base salary, bonuses and other, benefits as described in
this Agreement.  In addition to the financial compensation and benefits set
forth below, Employee shall be reimbursed for any approved business-related
expenses and shall receive vacation, sick leave, and other time off as is
customary and usual for executives of Employee’s status in the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(a) Base Salary.  Employee’s annual base salary as of the Effective Date is
2,000,000 shares of restricted common stock.  Employee’s base salary shall be
reviewed annually in conjunction with Employee’s annual performance review and
may be adjusted as appropriate in light of Employee’s performance.  Employee’s
annual base salary shall be paid in a manner so as not to violate Section 16(b)
short swing profit rules resulting in payment back to the Company, and payment
shall not be made until year of service has been completed.
 
(b) Incentive Compensation.  The Company shall pay Employee the following as
Incentive Compensation, in addition to Base Salary:
 
2,000,000 shares payable on January 1, 2010.
 
(c) Benefits. Employee shall be entitled to participate in such insurance,
disability, medical, dental, pension, profit sharing and retirement plans and
other programs as may be made generally available from time to time by the
Company for the benefit of employees of Executive’s level or its employees
generally (the “Benefits”).
 
4. Reimbursement of Expenses.  The Company shall reimburse Employee, upon
presentation of proper expense statements, for all authorized, ordinary and
necessary out-of-pocket expenses reasonably incurred by Employee during the Term
in connection with the performance of his services pursuant to this Agreement in
accordance with the Company’s expense reimbursement policy.
 
5. Termination of Employment.  The Company may terminate this Agreement and
Employee’s employment pursuant to this Agreement immediately for any reason
whatsoever, in which event no further compensation shall be payable to Employee
subsequent to the date of such termination except for accrued compensation
earned prior to the date of termination.    Further, any options that have been
granted to the Employee but have not vested shall be terminated immediately upon
termination.
 
6. Trade Secrets and Proprietary Information.
 
(a) Employee recognizes and acknowledges that the Company, through the
expenditure of considerable time and money, has developed and will continue to
develop in the future confidential information.  “Confidential information”
shall mean all information of a proprietary or confidential nature relating to
Covered Persons, including, but not limited to, such Covered Person’s trade
secrets or proprietary information, confidential know-how, and marketing,
services, products, business, research and development activities, inventions
and discoveries, whether or not patentable, and information concerning such
Covered Person’s services, business, customer or client lists, proposed
services, marketing strategy, pricing policies and the requirements of its
clients and relationships with its lenders, suppliers, licensors, licensees and
others with which a Covered Person has a business relationship, financial or
other data, technical data or any other confidential or proprietary information
possessed, owned or used by the Company, the disclosure of which could or does
have a material adverse effect on the Company, its businesses, any business in
which it proposes to engage.  Employee agrees that he will not at any time use
or disclose to any Person any confidential information relating to the Company
or any affiliate of the Company or any client of the Company which provided
confidential information to Employee; provided, however, that nothing in this
Section 6(a) shall be construed to prohibit Employee from using or disclosing
such information if he can demonstrate that such information (i) became public
knowledge other than by or as a result of disclosure by a Person not having a
right to make such disclosure or (ii) was disclosure that was authorized by the
Company.  The term “Covered Person” shall include the Company and subsidiaries
and any other Person who provides information to the Company pursuant to a
secrecy or non-disclosure agreement.
 
 
 

--------------------------------------------------------------------------------

 
(b) In the event that any confidential information is required to be produced by
Employee pursuant to legal process (including judicial process or governmental
administrative subpoena), Employee shall give the Company notice of such legal
process within a reasonable time, but not later than ten business days prior to
the date such disclosure is to be made, unless Employee has received less
notice, in which event Employee shall immediately notify the Company.  The
Company shall have the right to object to any such disclosure, and if the
Company objects (at the Company’s cost and expense) in a timely manner so that
Employee is not subject to penalties for failure to make such disclosure,
Employee shall not make any disclosure until there has been a court
determination on the Company’s objections.  If disclosure is required by a court
order, final beyond right of review, or if the Company does not object to the
disclosure, Employee shall make disclosure only to the extent that disclosure is
required by the court order, and Employee will exercise reasonable efforts at
the Company’s expense, to obtain reliable assurance that confidential treatment
will be accorded the Confidential Information.
 
(c) Employee shall, upon expiration or termination of the Term, or earlier at
the request of the Company, turn over to the Company or destroy all documents,
papers, computer disks or other material in Employee’s possession or under
Employee’s control which may contain or be derived from confidential
information.  To the extent that any confidential information is on Employee’s
hard drive or other storage media, he shall, upon the request of the Company,
cause either such information to be erased from his computer disks and all other
storage media or otherwise take reasonable steps to maintain the confidential
nature of the material.
 
(d) Employee further realizes that any trading in the Company’s common stock or
other securities or aiding or assisting others in trading in the Company’s
common stock or other securities, including disclosing any non-public
information concerning the Company or its affiliates to a Person who uses such
information in trading in the Company’s common stock or other securities, may
constitute a violation of federal and state securities laws.  Employee will not
engage in any transactions involving the Company’s common stock or other
securities while in the possession of material non-public information in a
manner that would constitute a violation of federal and state securities laws.
 
(e) For the purposes of Sections 6, 7, 8 and 9 of this Agreement, the term
“Company” shall include the Company, its subsidiaries and affiliates.
 
7. Covenant Not To Solicit or Compete.
 
(a) During the period from the date of this Agreement until two years following
the date on which Employee’s employment is terminated, Employee will not,
directly or indirectly:
 
(i) persuade or attempt to persuade any Person which is or was a customer,
client or supplier of the Company to cease doing business with the Company,
or to reduce the amount of business it does with the Company (the terms
“customer” and “client” as used in this Section 7 to include any potential
customer or client to whom the Company submitted bids or proposals, or with whom
the Company conducted negotiations, during the term of Employee’s employment or
consulting relationship hereunder or during the twelve (12) months preceding the
termination of his employment or consulting relationship, as the case may be);
 
(ii) solicit for himself or any other Person other than the Company the business
of any Person which is a customer or client of the Company, or was a customer or
client of the Company within one (1) year prior to the termination of his
employment or consulting relationship;
 
 
 

--------------------------------------------------------------------------------

 
(iii) persuade or attempt to persuade any employee of the Company, or any
individual who was an employee of the Company during the one (1) year period
prior to the lawful and proper termination of this Agreement, to leave the
Company’s employ, or to become employed by any Person in any business in the
United States whether as an officer, director, consultant, partner, guarantor,
principal, agent, employee, advisor or in any manner, which directly competes
with the business of the Company as it is engaged in at the time of the
termination of this Agreement, provided, however, that nothing in this Section 7
shall be construed to prohibit the Employee from owning an interest of not more
than five (5%) percent of any public company engaged in such activities.
 
(b) During the period from the date of this Agreement until two years following
the date on which Employee’s employment is terminated, Employee will not,
directly or indirectly become an officer, director, more than 5% stockholder,
partner, associate, employee, owner, proprietor, agent, creditor, independent
contractor, co-venturer or otherwise, or be interested in or associated with any
other corporation, firm or business engaged in the Territory (as hereinafter
defined) in the same or any similar business competitive with that of the
Company (including the Company's present and future subsidiaries and affiliates)
as such business shall exist on the day of this Agreement and during Employee's
Term.  The territory of this Agreement shall be throughout the United States
(the "Territory")
 
(c) Employee will not, during or after the Term, make any disparaging statements
concerning the Company, its business, officers, directors and employees that
could injure, impair, damage or otherwise affect the relationship between the
Company, on the one hand, and any of the Company’s employees, suppliers,
customers, clients or any other Person with which the Company has or may conduct
business or otherwise have a business relationship of any kind and description;
provided, however, that this sentence shall not be construed to prohibit either
from giving factual information required to be given pursuant to legal process,
subject to the provisions of Section 6(b) of this Agreement.  The Company will
not make any disparaging statements concerning Employee.  This Section 7(b)
shall not be construed to prohibit the either party from giving factual
information concerning the other party in response to inquiries that such party
believes are bona fide.
 
(d) The Employee acknowledges that the restrictive covenants (the “Restrictive
Covenants”) contained in Sections 6 and 7 of this Agreement are a condition of
his employment and are reasonable and valid in geographical and temporal scope
and in all other respects. If any court determines that any of the Restrictive
Covenants, or any part of any of the Restrictive Covenants, is invalid or
unenforceable, the remainder of the Restrictive Covenants and parts thereof
shall not thereby be affected and shall remain in full force and effect, without
regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable.
 
(e) Nothing in this Section 7 shall be construed to prohibit Employee from
owning a passive, non-management interest of less than 5% in any public company
that is engaged in activities prohibited by this Section 7.
 
 
 
 

--------------------------------------------------------------------------------

 
 
8. Inventions and Discoveries. Employee agrees promptly to disclose in writing
to the Company any invention, design, system, process, development or other
discovery or intellectual property (collectively, “inventions and discoveries”)
conceived, created or made by him during the Term, whether created or developed
by himself or with others, whether during or after working hours, in any
business in which the Company is then engaged or which otherwise relates to any
product or service dealt in by the Company and such inventions and discoveries
shall be the Company’s sole property, regardless of whether such inventions and
discoveries are otherwise treated as work performed for hire and regardless of
whether such inventions and discoveries are or can be patented, registered or
copyrighted. Upon the Company’s request, and at the Company’s cost and expense,
Employee shall execute and assign to the Company all applications for
copyrights, trademarks and letters patent of the United States and such foreign
countries as the Company may designate, and Employee shall execute and deliver
to the Company such other instruments as the Company deems necessary to vest in
the Company the sole ownership of all rights, title and interest in and to such
inventions and discoveries, as well as all copyrights and/or patents. Employee
shall also give the Company all assistance it may reasonably require, including
the giving of testimony in any suit, action, investigation or other proceeding
in connection with the foregoing.  If Employee is required to give such
testimony subsequent to the Term, the Company shall pay his reasonable
out-of-pocket expenses incurred in connection with such testimony.
 
9. Injunctive Relief. Employee agrees that his violation or threatened violation
of any of the provisions of Sections 6, 7 or 8 of this Agreement shall cause
immediate and irreparable harm to the Company. In the event of any breach or
threatened breach of any of said provisions, Employee consents to the entry of
preliminary and permanent injunctions by a court of competent jurisdiction
prohibiting Employee from any violation or threatened violation of such
provisions and compelling Employee to comply with such provisions. This
Section 9 shall not affect or limit, and the injunctive relief provided in this
Section 9 shall be in addition to, any other remedies available to the Company
at law or in equity or in arbitration for any such violation by Employee.
Subject to Section 7(c) of this Agreement, the provisions of Sections 6, 7, 8
and 9 of this Agreement shall survive any termination of this Agreement and
Employee’s employment and consulting relationship pursuant to this Agreement.
 
10. Indemnification. The Company shall provide Employee with payment of legal
fees and indemnification to the maximum extent permitted by the Company’s or the
Company’s, as the case may be, certificate of incorporation, by-laws and
applicable law.  The Company shall provide Employee with the same
indemnification as are provided by the Company to officers and directors of its
subsidiaries and, if Employee is an officer or director of the Company, The
Company shall provide Employee with the same indemnification as the Company
provides for its officers and directors.
 
11. Representations by the Parties.
 
(a) Employee represents, warrants, covenants and agrees that he has a right to
enter into this Agreement, that he is not a party to any agreement or
understanding, oral or written, which would prohibit performance of his
obligations under this Agreement, and that he will not use in the performance of
his obligations hereunder any proprietary information of any other party which
he is legally prohibited from using.
 
(b) The Company represents, warrants and agrees that it has full power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.
 
12. Miscellaneous.
 
(a) Employee will cooperate with the Company if the Company so elects, in
obtaining any key-person life insurance on his life, on which the Company will
be the beneficiary. Such cooperation shall include the execution of any
applications or other documents requiring his signature and submission of
insurance applications and submission to a physical.
 
 
 

--------------------------------------------------------------------------------

 
(b) Any notice, consent or communication required under the provisions of this
Agreement shall be given in writing and sent or delivered by hand, overnight
courier or messenger service, against a signed receipt or acknowledgment of
receipt, or by registered or certified mail, return receipt requested, or
telecopier or similar means of communication if receipt is acknowledged or if
transmission is confirmed by mail as provided in this Section 12(b), to the
parties at their respective addresses set forth at the beginning of this
Agreement or by telecopier to the Company at (941) 751-6800  or to Employee at
(941) 751-6800, with notice to the Company being sent to the attention of the
individual who executed this Agreement on its behalf. Any party may, by like
notice, change the Person, address or telecopier number to which notice is to be
sent.  If no telecopier number is provided for Employee, notice to him shall not
be sent by telecopier.
 
(c) This Agreement shall in all respects be construed and interpreted in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Florida applicable to contracts executed and to be performed wholly
within such State, without regard to principles of conflicts of laws.  Each
party hereby (i) consents to the exclusive jurisdiction of the federal courts in
Florida, (ii) agrees that any process in any action commenced in such court
under this Agreement may be served upon it or him personally, either (x) by
certified or registered mail, return receipt requested, or by courier service
which obtains evidence of delivery, with the same full force and effect as if
personally served upon such party in Florida, or (y) by any other method of
service permitted by law, and (iii) waives any claim that the jurisdiction of
any such court is not a convenient forum for any such action and any defense of
lack of in personam jurisdiction with respect thereof.
 
(d)  If any term, covenant or condition of this Agreement or the application
thereof to any party or circumstance shall, to any extent, be determined to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to parties or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law, and any court or arbitrator
having jurisdiction may reduce the scope of any provision of this Agreement,
including the geographic and temporal restrictions set forth in Section 7 of
this Agreement, so that it complies with applicable law.
 
(e) This Agreement constitute the entire agreement of the Company and Employee
as to the subject matter hereof, superseding all prior or contemporaneous
written or oral understandings or agreements, including any and all previous
employment agreements or understandings, all of which are hereby terminated,
with respect to the subject matter covered in this Agreement. This Agreement may
not be modified or amended, nor may any right be waived, except by a writing
which expressly refers to this Agreement, states that it is intended to be a
modification, amendment or waiver and is signed by both parties in the case of a
modification or amendment or by the party granting the waiver. No course of
conduct or dealing between the parties and no custom or trade usage shall be
relied upon to vary the terms of this Agreement. The failure of a party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
 
(f) No party shall have the right to assign or transfer any of its or his rights
hereunder except that the Company’s rights and obligations may be assigned in
connection with a merger of consolidation of the Company or a sale by the
Company of all or substantially all of its business and assets.
 
(g) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors, executors, administrators and
permitted assigns.
 
(h) The headings in this Agreement are for convenience of reference only and
shall not affect in any way the construction or interpretation of this
Agreement.
 
(i) This Agreement may be executed in counterparts, each of which when so
executed and delivered will be an original document, but both of which
counterparts will together constitute one and the same instrument.
 
13. Final Agreement. This agreement supersedes all employment agreements between
the Company and the Employee. In settlement of any obligations under prior
agreements, the Employee acknowledges payment of all amounts due in stock and in
cash under the prior arrangement. All other agreements Mr. Smith has with the
company, other than his original employment agreement dated June 29, 2006, which
is now replaced by this agreement, shall remain in force.
 


 
[Signatures on following page]
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
SUNOVIA ENERGY TECHNOLOGIES, INC.




By: /s/ Robert
Fugerer                                                                           
Name: Robert Fugerer
Title: President


EMPLOYEE:
Carl Smith
 
                                                                                                 /s/
Carl
Smith                                                                          
(signature)






Carl
Smith                                                                           
(print name)


 
 